Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 41-57, 59 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/22 has been entered.
Response to Arguments
Applicant’s arguments with respect to independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically amendments substantially change the scope of the claimed subject matter and necessitate new grounds of rejection with new citations of prior art.
Rejections for similar independent and dependent claims are revised and/or maintained accordingly.  Claim 44, 46, 52, 54 remain objected to as allowable subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 41, 42, 43, 45, 49, 50, 51, 53, 57, 59 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al. (US 2013/0121303).
For claim 41, Cho teaches: A method, performed by a wireless device for performing a temporally distributed network access procedure on an uplink carrier to access a wireless communication network (see at least 0033 and fig. 1, UE and BS comprise processor/memory for random access.  See at least 0002-0004, transmissions on UL/DL carriers), the method comprising:
receiving network access configuration information broadcast from the network (see at least 0018, UE may receive random access configuration information for selecting random access opportunity (0003, 0082, may be broadcast));
determining a plurality of access opportunities, in the time domain, on which network access signalling is possible on the uplink carrier (see at least 0085-0086, 0093-0095 and fig. 3-4, configuration information may include backoff window size indicating plurality of RA opportunities e.g. fig. 3 shows window size comprising values 0-7 (8 opportunities));
based on the network access configuration information and one of a parameter unique to the wireless device and a random parameter, and independently of the network, determining a subset of the plurality of possible access opportunities in which the wireless device is permitted to transmit network access signalling on the uplink carrier, such that the network is unaware of the determined subset (see at least 0093-0095 and fig. 3-4, each UE may randomly select a backoff window value within the configured size for RA transmission e.g. fig. 3 shows UE1 selects value ‘1’ corresponding to second opportunity, UE3 selects value ‘7’ corresponding to eighth opportunity, comprising determining a subset of the plurality of opportunities when they are allowed to transmit random access signaling; the random selection is not disclosed as network-assigned or network-aware); and
transmitting network access signalling on the uplink carrier only during the subset of permitted access opportunities (see at least 0093-0095 and fig. 3-4, UEs may perform RA transmission in selected opportunities accordingly.  0052, RA may comprise preamble).
For claim 42, Cho teaches claim 41, Cho further teaches: wherein determining a subset of the plurality of possible access opportunities in which the wireless device is permitted to transmit network access signalling comprises: dividing the plurality of possible access opportunities into a plurality of subsets of access opportunities; and selecting one of the subsets of access opportunities as a subset of the plurality of possible access opportunities on which the wireless device is permitted to transmit network access signalling (see at least 0093-0095 and fig. 3-4, each UE may randomly select a backoff window value within the configured size for RA transmission, comprising each UE determining a respective opportunity (subset) divided from total opportunities of the entire backoff window).
For claim 43, Cho teaches claim 42, Cho further teaches: wherein selecting one of the subsets of access opportunities as a subset unique to the plurality of possible access opportunities in which the wireless device is permitted to transmit network access signalling comprises performing an operation on a parameter unique to the wireless device or a random parameter to yield an index mapping the wireless device to one of the subsets of access opportunities (see at least 0093-0095 and fig. 3-4, each UE may transmit according to backoff window value, comprising processing randomly selected backoff parameter to determine index mapping the terminal to its respective opportunity/subset).
Claim 49 recites an apparatus substantially similar to the method of claim 41 and is rejected under similar reasoning.
Claim 50 recites an apparatus substantially similar to the method of claim 42 and is rejected under similar reasoning.
Claim 51 recites an apparatus substantially similar to the method of claim 43 and is rejected under similar reasoning.
For claim 57, Cho teaches: A method of temporal network access load distribution, performed by a base station operative in a communication network in which a wireless device seeks access to the network on an uplink carrier (see at least 0033 and fig. 1, UE and BS comprise processor/memory for random access.  See at least 0002-0004, transmissions on UL/DL carriers), the method comprising:
broadcasting network access configuration information (see at least 0018, UE may receive random access configuration information for selecting random access opportunity (0003, 0082, may be broadcast)); and
receiving, on the uplink carrier, network access signalling from the wireless device only during a subset of a plurality of possible access opportunities, in the time domain, in which the wireless device is permitted to perform access, the subset determined solely by the wireless device, based on the network access configuration information and one of a parameter unique to the wireless device and a random parameter, such that the base station is unaware of the determined subset (see at least 0085-0086, 0093-0095 and fig. 3-4, configuration information may include backoff window size indicating plurality of RA opportunities e.g. fig. 3 shows window size comprising values 0-7 (8 opportunities).  See at least 0093-0095 and fig. 3-4, each UE may randomly select a backoff window value within the configured size for RA transmission e.g. fig. 3 shows UE1 selects value ‘1’ corresponding to second opportunity, UE3 selects value ‘7’ corresponding to eighth opportunity, comprising determining a subset of the plurality of opportunities when they are allowed to transmit random access signaling; the random selection is not disclosed as network-assigned or network-aware).
Claim 59 recites an apparatus substantially similar to the method of claim 57 and is rejected under similar reasoning.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 45, 53 rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2013/0121303) in view of Fan et al. (US 2012/0281679).
For claim 45, Cho teaches claim 41, but not explicitly: wherein determining a subset of the plurality of possible access opportunities in which the wireless device is permitted to transmit network access signalling comprises: dividing all uplink frame time periods into a predetermined number n of subsets; selecting an index defining one of the n subsets based on a parameter unique to the wireless device or a random parameter; and determining the subset of the plurality of possible access opportunities in which the wireless device is permitted to transmit network access signalling to be all access opportunities within occurrences of the selected index of uplink frame time periods.  Fan from an analogous art teaches (see at least 0026 and fig. 3, each terminal may await its turn for RA transmission in a configured periodicity.  When final terminal transmission finishes in the period, the first terminal gains a second opportunity in a new period e.g. process repeats, thus each terminal maintains RA opportunity position (index) across multiple periods in which it is allowed to transmit random access signaling).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Fan to the system of claim 41, so the RA backoff window is configured with repeating periodicity, and each UE maintains its randomly selected index across multiple periods e.g. UE1 uses second opportunity of each period, as suggested by Fan.  The motivation would have been to enhance random access by maintaining uplink resources through RA transmission periods (Fan 0026).
Claim 53 recites an apparatus substantially similar to the method of claim 45 and is rejected under similar reasoning.

Claim 47, 55 rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2013/0121303) in view of Lee et al. (US Patent 10,142,962).
For claim 47, Cho teaches claim 41, but not explicitly: further characterized by: determining a coverage enhancement (CE) requirement; selecting a network access CE level based on the CE requirement; and wherein determining a subset of the plurality of possible access opportunities in which the wireless device is permitted to transmit network access signalling comprises determining a subset of the plurality of possible access opportunities based on the selected network access CE level.  Lee from an analogous art teaches (see at least col. 44 line 44-col. 45 line 39, different CE levels may be defined for WTRUs each corresponding to respective random access resources e.g. type A and one or more type B resources may occupy overlapping or non-overlapping subframes.  Also see claim 5, preambles may be transmitted in respective subframes based on corresponding coverage enhancement level).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Lee to the system of claim 41, so different coverage enhancement levels are defined, with UEs determining respective resources (subset) based on their CE level, as suggested by Lee.  The motivation would have been to enhance random access by selecting uplink resources to support terminals needing CE (Lee col. 44 line 44-56).
Claim 55 recites an apparatus substantially similar to the method of claim 47 and is rejected under similar reasoning.

Claim 48, 56 rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2013/0121303) in view of Lee et al. (US Patent 10,142,962) in view of Xiong et al. (US 2017/0105127).
For claim 48, Cho, Lee teaches claim 47, but not explicitly: wherein determining a CE requirement comprises: measuring a Reference Signal Received Power (RSRP); and determining a CE requirement based on the RSRP and an RSRP threshold received in System Information broadcast by the network.  Xiong from an analogous art teaches (see at least claim 2, UE may receive system information indicating RSRP thresholds for coverage enhancement levels and select a CE level according to measured RSRP accordingly).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Xiong to the system of claim 47, so UEs may receive SI mapping RSRP to CE levels and measure RSRP to determine respective CE level, as suggested by Xiong.  The motivation would have been to enhance coverage enhancement by determining appropriate CE level for each terminal (Xiong claim 2).
Claim 56 recites an apparatus substantially similar to the method of claim 48 and is rejected under similar reasoning.
Allowable Subject Matter
Claim 44, 46, 52, 54 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claim 44, 52 the prior art fails to teach/suggest: wherein performing an operation on a parameter unique to the wireless device comprises calculating ID mod n= m, where ID is a unique identifier of the wireless device; n is a number of the plurality of subsets of access opportunities; and m is an index identifying one of the n subsets of access opportunities.  The closest prior art Fan et al. (US 2012/0281679) discloses operation on a parameter for determining subset (0026, fig. 3) but not the limitations of claim 44.
For claim 46, 54 the prior art fails to teach/suggest: wherein dividing all uplink frame time periods into a predetermined number n of subsets comprises computing SFN mod n= m where SFN is a Subframe Number of uplink subframes; nis the predetermined number of subsets of subframes; and m is an index identifying one of the n subsets of subframes.  The closest prior art Fan et al. (US 2012/0281679) discloses operation on a parameter for determining subset (0026, fig. 3) but not the limitations of claim 46.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patel et al. (US 2017/0150523) discloses random access channel signaling on a shared communication medium.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467